                                  UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


     HORACE THOMAS,                                   Case No. 19-cv-02249-VC (PR)
                    Petitioner,                       ORDER DENYING PETITIONER’S
                                                      MOTIONS; DISMISSING PETITION
             v.                                       WITH PREJUDICE
     E. J. BORLA,                                     Re: Dkt. Nos. 11-13

                    Respondent.1

          Horace Thomas, an inmate at Salinas Valley State Prison, has filed a pro se petition for a

writ of habeas corpus pursuant to 28 U.S.C § 2254 challenging a May 17, 2018 decision of the

Board of Parole Hearings that Thomas is not suitable for parole and that he cannot have another

hearing for 15 years. Thomas claims the 15-year denial constitutes cruel and unusual

punishment. He submits the July 11, 2018 denial of his habeas petition by the Superior Court of

Los Angeles County where he also claimed the Board’s decision was not supported by some

evidence and the 15-year denial period was excessive given his qualification for the elderly
parole program. See In re Horace Thomas, On Habeas Corpus, Case No. BH011781 (July 11,

2018); ECF No. 1 at 12-25.

          Thomas also filed two motions for leave to proceed in forma pauperis (“IFP”) and a

motion to order the prison trust office to process his trust account statement. These motions are

denied. The prison trust account statement is attached to one of Thomas’s motions for leave to

proceed IFP. Therefore, the motion to process the trust account statement is denied as moot.

The trust account statement indicates Thomas has sufficient funds to pay the $5.00 filing fee for


1
    Thomas does not indicate the identity of E.J.Borla.
this petition. Therefore, the two motions to proceed IFP are denied. The Court’s finance office

is directed to collect the $5.00 fee from Thomas.

       As discussed below, Thomas’s petition is dismissed for failure to state a claim that is

cognizable in federal habeas corpus.

                                          DISCUSSION

       The superior court opinion indicates that, in 1994, Thomas was convicted of crimes

having to do with sexual assault and robbery and he was sentenced to 67 years in prison. Id. at

ECF No. 1 at 12. Thomas’s elderly parole eligibility date was December 7, 2017. Id. On May

17, 2018, the Board held a parole suitability hearing and provided ten reasons for finding

Thomas unsuitable for parole. Id.; see also ECF No. 1-1 at 9-96 (transcript of Board hearing).

       Thomas’s claim that insufficient evidence supported the Board’s decision is foreclosed

by Swarthout v. Cooke, 562 U.S. 216, 220 (2011). In Swarthout, the Supreme Court explained

that, in the context of parole, a prisoner “received adequate process when he was allowed an

opportunity to be heard and was provided a statement of the reasons why parole was denied.” If

the petitioner received that much process, the federal court’s habeas review is at an end. Id.

Swarthout reversed the Ninth Circuit’s decision in Cooke v. Solis, 606 F.3d 1206 (9th Cir. 2010),

and overruled several cases that had held the federal habeas court could grant relief if there was

not some evidence to support the denial of parole.
       After Swarthout, a federal habeas court has no authority to determine whether a parole

board’s decision was based on some evidence. Id. at 220-21. Furthermore, the transcript of

Thomas’s parole hearing shows he was allowed an opportunity to be heard and was provided a

statement of the reasons parole was denied. Therefore, Thomas received all the process he was

due under the federal Constitution.

       Thomas’s claim of cruel and unusual punishment is foreclosed by Greenholtz v. Inmates

of Neb. Penal & Corr. Complex, 442 U.S. 1,12 (1979), which held a convicted person has no

constitutional right to be conditionally released before the expiration of a valid sentence.
Because Thomas was sentenced to 67 years in 1994, his sentence has not yet expired. Likewise,


                                                  2
the 15-year denial is not cruel and unusual because Thomas’s sentence will not have expired in

15 years.

       Thomas’s contention that he should be released under the elderly parole program is a

state law claim over which this court has no jurisdiction. See 28 U.S.C. § 2254(a) (federal

habeas corpus is limited to deciding whether conviction violates the Constitution, laws, or

treaties of the United States); see also Estelle v. McGuire, 502 U.S. 62-67-68 (1991) (federal

habeas relief not available for errors of state law).

                                          CONCLUSION

       Based on the foregoing, the petition is dismissed. Dismissal is with prejudice because

amendment would be futile. The motion for processing Thomas’s trust account statement is

denied as moot. The motions to proceed IFP are denied. The Clerk shall enter a separate

judgment and close the file.



       IT IS SO ORDERED.

Dated: August 1, 2019
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                   3
